Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 17-21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an information panel or display panel suitable for mounting onto a vehicle. Information such as advertisement can be change automatically. Change of advertisement content is responsive to the speed of the vehicle.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a display panel and a method of determining the length of intervals in a sequence of contents in a display panel including, inter alia, 
the display panel is responsive to the speed in which the display panel is moving to vary the content displayed on the screen; 
the display panel being configured to display a plurality of contents on the screen in intervals; and 
the display panel being configured to respond to the speed to vary the length of the intervals between successive displays of the plurality of contents, of claim 1 (fig. 3, 4 and 11); and 
the display panel configured to be capable of displaying a sequence of contents in intervals, 
detecting the speed in which the display panel is moving; 
shortening the intervals between successive contents in the sequence if the speed is slower than a pre-determined threshold; and 
lengthening the intervals between successive contents in the sequence if the speed is faster than a pre-determined threshold, of claim 17 (fig. 11); and 
the display panel configured to be capable of displaying the sequence of contents in intervals, 
detecting the speed limit of the locality in which the display panel is in; 
shortening the intervals between successive contents in the sequence if the speed limit is lower than a pre-determined threshold; and 
lengthening the intervals between successive contents in the sequence if the speed limit is higher than a pre-determined threshold, of claim 24 (fig. 15).
DeLorean (US 9,607,510) teaches a sign that displays moving, still, or blank images. In one aspect the sign is mounted over a roadways for viewing by occupants of vehicular traffic and pedestrians. In another aspect the sign is mounted on a vehicle. An associated sensor senses the motion of traffic in the vicinity of the sign. When traffic moves at less than a predetermined speed, the sign displays moving or changing information. At greater speeds the display on the sign is either still or blank, so as to avoid distracting nearby drivers. An electronic system provides various aspects that augment sign operation such as GPS, reception of signage information for use in particular locations, advertiser billing information based on sign usage, and collection and reporting of demographics that aid advertisers in maximizing their impact.  DeLorean does not teach nor suggest above limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628